Citation Nr: 0928580	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to November 
1971.

This matter comes before the Board of Veterans' Appeals from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

The Veteran and his wife testified before the undersigned 
Acting Veterans Law Judge via videoconferencing technology in 
April 2009.  A transcript of the hearing has been associated 
with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is in receipt of a 20 percent evaluation for 
diabetes mellitus.  A higher evaluation requires that 
treatment include insulin, a restricted diet, and regulation 
of activities.  While the evidence shows that the Veteran's 
diabetes requires insulin and restricted diet it is unclear 
whether the Veteran's diabetes requires regulation of 
activities.  A May 2006 VA examination notes that the 
Veteran's activity was not restricted "due to low blood 
sugars but more from his lightheadedness."  This report is 
inconclusive regarding whether regulation of activities is 
required for control of the Veteran's diabetes mellitus.  The 
Board also observes that the Veteran suffers from a variety 
of other health complications that might also cause 
restriction of the Veteran's activity level.  As such, the 
Board has determined that a current examination is warranted 
to assess the extent of the Veteran's diabetes mellitus.

In light of the above discussion, the Board has determined 
that additional development is required in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the extent of 
his service-connected diabetes mellitus.  
Upon examination of the Veteran and 
review of the claims file, the examiner 
should identify all manifestations of the 
service-connected diabetes mellitus.  The 
examiner should specifically state 
whether the Veteran's diabetes mellitus 
involves use of insulin, restricted diet, 
regulation of activities, ketoacidosis, 
or hypoglycemic reactions.  If regulation 
of activities is required, the examiner 
should note whether the Veteran's 
activities are regulated due to the 
diabetes mellitus or some other 
condition.  If ketoacidosis or 
hypoglycemic reactions are identified, 
the examiner should specifically state 
whether such require hospitalization and 
if so, the number of hospitalizations per 
year.  The examiner should also indicate 
whether the Veteran's diabetes requires 
regular visits to a diabetic care 
provider, and if so, how often.  Finally, 
the examiner should identify all other 
complications resulting from the 
Veteran's diabetes mellitus.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




